In December, 1869, M. S. Webb obtained from the North American Life Insurance Company an endowment life policy for $4000, payable to himself in fifteen years, or to his personal representatives upon his earlier death, and paid the first year’s premium, $269.84. May 12, 1870, he married. In December, 1870, he paid the second yearly premium, and within six months thereafter paid a half-yearly premium, and died April 15, 1872, intestate. His administrator paid the last half of the third yearly payment, and collected the amount of the policy.
Deceased left a wife and father. The wife claims the entire proceeds of the policy to be common property, and the father claims the same to be separate property.
By the Court:
The consideration upon which the insurance company promised to pay the policy, was the payment of the yearly premiums. Those premiums were paid, one-third out of the separate property and two-thirds out of the common property. It legitimately follows that the proceeds of the policy belong to the respective funds from which the payments were made, viz: one-third to the separate property, and two-thirds to the common property.
Decree of distribution accordingly.